{¶ 56} Believing the motion to suppress should have been granted, I would reverse and remand.
 {¶ 57} "If a suspect is in custody, police officers are required to advise the suspect of hisMiranda rights prior to questioning him. Mirandav. Arizona (1966), 384 U.S. 436, 478-479 [86 S.Ct. 1602,16 L.Ed.2d 694] * * *. To determine whether one is in custody, courts must focus on how a reasonable person in the detainee's position would have felt if he was in the same position.State v. Gaston (1996), 110 Ohio App.3d 835, 842,675 N.E.2d 526, * * *." State v. Curtis, 11th Dist. No. 2002-A-0025, 2003-Ohio-6085, 2003 WL 22697974, at ¶ 17.
 {¶ 58} Certainly, police officers may approach motorists who seem to be in need of assistance. But in this case, the vehicle had left the road and parked in a driveway. There was no further need to render assistance. Yet the arresting officer blockaded the vehicle and its occupants in that driveway with his cruiser with the lights on. Any reasonable person would believe, under these circumstances, that he was in custody. Appellant should have been advised of his rights immediately.
 {¶ 59} Warrantless searches and seizures are presumptively unconstitutional and illegal under theFourth Amendment to the United States Constitution. I recognize that the state's power to intrude upon the citizenry is greater in the heavily regulated context of driving upon the public highways. However, there was no mistake by appellant that he was not free to leave the premises, nor could he do so without exiting his car. This is clearly a seizure. In Ohio, a citizen now abandons his or her Fourth Amendment rights merely by sitting in an automobile. I respectfully dissent. *Page 339